DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted May 31, 2022.  Claims 1, 3 – 4, 6 – 10, 12 – 13, and 15 - 20 are amended.  Claims 2, 5 – 6, 11, and 14 are cancelled. Claims 21 – 24 are new.  Claims 1, 3 – 4, 6 – 10, 12 – 13, and 15 – 24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is indicated as both “Cancelled” and “Currently Amended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Applicant fails to clearly describe whether the ranking of the medical concepts is part of the Natural Language Processing (NLP), or if the NLP is employed to produce the data to perform the ranking. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 4, 6 – 10, 12 – 13, and 15 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1, 3 – 4, 6 – 10, 12 – 13, and 15 – 24 are drawn to a method, computer program product, and apparatus, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1, 10, and 19 recite identifying one or more portions of content in the recorded patient-provider communications referencing one or more previous medical concepts expressed in the one or more performing natural language processing on the recorded patient-provider communications to identify one or more portions of content in a format that explicitly indicates that the previous medical concept needs explaining; performing natural language processing on contextual content, surrounding the one or more previous medical concepts ,in the recorded textual or recorded data, to identify provider explanations of the one or more previous explanations of the one or more previous medical concepts in the patient Electronic Medical Records (EMR), thereby forming one or more previous explanations; connecting each of the medical concepts to corresponding provider explanations and corresponding patient context data, the context-based explanation ranking, for a given medical concept, ranks corresponding patient provider explanations, re-ranking the one or more previous explanations for the one or more current medical concepts, 
performing natural language processing on a real-time patient-provider communication to identify one or more current medical concepts referred to in the real-time patient-provider between a current patient and a provider; processing one or more previous explanations for the one or more current medical concepts referred to in the real-time patient-provider communication using a set of contextual factors; generating an abstractive summary that summarizes ranked explanations of the one or more current medical concepts based on an original language used in the one or more previous explanations; and presenting, in real time, the abstractive summary of the one or more current medical concepts to the current patient in real-time patient-provider communication.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover mental processes by interpreting communications, organizing the communication by ranking the medical concepts, and then presenting a summary of the medical concepts to the provider and patient. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to specifically configure the at least one processor to be a dynamic context-based collaborative medical concept interpreter for automatically generating and presenting summarized explanations of medical concepts”, “computer”, “executing at least one of a computer executed rule-based keyword extraction or computer executed sentiment and lexical complexity analysis”,  “generating a curated medical concept data structure“, “generating an context-based explanation ranking computer model based on the curated medical concept data structure”, “processing the real time patient provider communication by applying the context-based explanation ranking computer model to the real-time patient provider communication based on the one or more current medical concepts”, “a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a dynamic context-based collaborative medical concept interpreter for automatically generating and presenting summarized explanations of medical concepts which operates to: perform natural language processing”, and “an apparatus comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor for automatically generating and presenting summarized explanations of medical concepts which operates to:  perform natural language processing” are additional elements that are recited at a high level of generality (e.g., the “a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a dynamic context-based collaborative medical concept interpreter for automatically generating and presenting summarized explanations of medical concepts which operates to: perform natural language processing” is no more than a statement that said instructions are executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a dynamic context-based collaborative medical concept interpreter for automatically generating and presenting summarized explanations of medical concepts which operates to: perform natural language processing” language is incidental to what instructions are executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0079] FIG. 2 is a block diagram of an example data processing system in which aspects of the illustrative embodiments are implemented. Data processing system 200 is an example of a computer, such as server 104 or client 110 in FIG. 1, in which computer usable code or instructions implementing the processes for illustrative embodiments of the present invention are located. In one illustrative embodiment, FIG. 2 represents a server computing device, such as a server 104, which, which implements a cognitive system 100 and QA system pipeline 108 augmented to include the additional mechanisms of the illustrative embodiments described hereafter. 
[0081] In the depicted example, local area network (LAN) adapter 212 connects to SB/ICH 204. Audio adapter 216, keyboard and mouse adapter 220, modem 222, read only memory (ROM) 224, hard disk drive (HDD) 226, CD-ROM drive 230, universal serial bus (USB) ports and other communication ports 232, and PCI/PCie devices 234 connect to SB/ICH 204 through bus 238 and bus 240. PCI/PCie devices may include, for example, Ethernet adapters, add-in cards, and PC cards for notebook computers. PCI uses a card bus controller, while PCie does not. ROM 224 may be, for example, a flash basic input/output system (BIOS). 
[0082] HDD 226 and CD-ROM drive 230 connect to SB/ICH 204 through bus 240. HDD 226 and CD-ROM drive 230 may use, for example, an integrated drive electronics (IDE) or serial advanced technology attachment (SATA) interface. Super I/O (SIO) device 236 is connected to SB/ICH 204. 
[0083] An operating system runs on processing unit 206. The operating system coordinates and provides control of various components within the data processing system 200 in FIG. 2. As a client, the operating system is a commercially available operating system such as Microsoft® Windows 10®. An object-oriented programming system, such as the Java™ programming system, may run in conjunction with the operating system and provides calls to the operating system from Java™ programs or applications executing on data processing system 200. 
[0084] As a server, data processing system 200 may be, for example, an IBM® eServer™ System p® computer system, running the Advanced Interactive Executive (AIX®) operating system or the LINUX® operating system. Data processing system 200 may be a symmetric multiprocessor (SMP) system including a plurality of processors in processing unit 206. Alternatively, a single processor system may be employed.
[0088] Moreover, the data processing system 200 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like. In some illustrative examples, data processing system 200 may be a portable computing device that is configured with flash memory to provide non-volatile memory for storing operating system files and/or user generated data, for example. Essentially, data processing system 200 may be any known or later developed data processing system without architectural limitation.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 3 – 4, 6 – 9, 12 – 13, 15 – 18, and 20 – 24 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The rejections of claims 1 – 20 under 35 U.S.C. 103 were withdrawn in the Office Action mailed 3/15/2022. The closest prior art of record neither alone or in combination teach the invention as claimed in independent claims 1, 10, and 19; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claims 1, 10, and 19, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   
The rejection of all claims dependent thereon, namely claims 2 – 9, 11 – 18, and 20 are withdrawn for at least the same rationale as applied to claims 1 and 17 above, and incorporated herein.

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
35 USC § 101
The Appellant argues the claims are not directed to a mental process at least because the claims include non-mental steps.  The Examiner respectfully disagrees.  The Examiner respectfully submits that the PEG (Patent Eligibility Guidelines) of January 2019 recite that the test is not that they ARE performed in the mind, but that they CAN be practically performed in the mind or even with a pen and paper. Claim 1 of the present claims recite identifying one or more portions of content in the recorded patient-provider communications referencing one or more previous medical concepts expressed in the one or more performing natural language processing on the recorded patient-provider communications to identify one or more portions of content in a format that explicitly indicates that the previous medical concept needs explaining; performing natural language processing on contextual content, surrounding the one or more previous medical concepts ,in the recorded textual or recorded data, to identify provider explanations of the one or more previous explanations of the one or more previous medical concepts in the patient Electronic Medical Records (EMR), thereby forming one or more previous explanations; connecting each of the medical concepts to corresponding provider explanations and corresponding patient context data, the context-based explanation ranking, for a given medical concept, ranks corresponding patient provider explanations, re-ranking the one or more previous explanations for the one or more current medical concepts, 
performing natural language processing on a real-time patient-provider communication to identify one or more current medical concepts referred to in the real-time patient-provider between a current patient and a provider; processing one or more previous explanations for the one or more current medical concepts referred to in the real-time patient-provider communication using a set of contextual factors; generating an abstractive summary that summarizes ranked explanations of the one or more current medical concepts based on an original language used in the one or more previous explanations; and presenting, in real time, the abstractive summary of the one or more current medical concepts to the current patient in real-time patient-provider communication.
The claims are abstract but for the inclusion of the additional elements including “a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to specifically configure the at least one processor to be a dynamic context-based collaborative medical concept interpreter for automatically generating and presenting summarized explanations of medical concepts”, “computer”, “executing at least one of a computer executed rule-based keyword extraction or computer executed sentiment and lexical complexity analysis”,  “generating a curated medical concept data structure“, “generating an context-based explanation ranking computer model based on the curated medical concept data structure”, “processing the real time patient provider communication by applying the context-based explanation ranking computer model to the real-time patient provider communication based on the one or more current medical concepts”, “a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a dynamic context-based collaborative medical concept interpreter for automatically generating and presenting summarized explanations of medical concepts which operates to: perform natural language processing”, and “an apparatus comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor for automatically generating and presenting summarized explanations of medical concepts which operates to:  perform natural language processing” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. 
Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  

The Applicant argues the present claims are integrated into a practical application of the abstract idea.  The Examiner respectfully disagrees.  The additional elements of the present claims fail to integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  For example, the 2019 PEG guidelines recite limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The present claims fail to demonstrate an improvement to the functioning of a computer or to any other technology or technical field.  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.

The Applicant argues the additional elements present an improvement in the functioning of a computer or an improvement in the technological field. The Examiner respectfully disagrees. The Examiner submits in Enfish, for example, the Court found that "the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement in how computer could carry out one of their basic functions of storage and retrieval of data”. Here, the focus of the claims is not on such an improvement in computers as tools, but on abstract ideas that use computers as tools. The claims here do not require any nonconventional computer, network or display components, or even a "non-conventional and non-generic arrangement of known, conventional pieces”. This conclusion is supported by the Applicant’s published specification as follows:
[0035] FIGS. 1-3 are directed to describing an example cognitive system for healthcare applications (also referred to herein as a "healthcare cognitive system") which implements a request processing pipeline, such as a Question Answering (QA) pipeline (also referred to as a Question/Answer pipeline or Question and Answer pipeline) for example, request processing methodology, and request processing computer program product with which the mechanisms of the illustrative embodiments are implemented.  These requests may be provided as structure or unstructured request messages, natural language questions, or any other suitable format for requesting an operation to be performed by the healthcare cognitive system. As described in more detail hereafter, the particular healthcare application that is implemented in the cognitive system of the present invention is a healthcare application for automatically generating and presenting summarized explanations of medical concepts using corpuses utilized in question and answering (Q&A) systems.
[0041] As an overview, a cognitive system is a specialized computer system, or set of computer systems, configured with hardware and/or software logic (in combination with hardware logic upon which the software executes) to emulate human cognitive functions. These cognitive systems apply human-like characteristics to conveying and manipulating ideas which, when combined with the inherent strengths of digital computing, can solve problems with high accuracy and resilience on a large scale. A cognitive system performs one or more computer-implemented cognitive operations that approximate a human thought process as well as enable people and machines to interact in a more natural manner so as to extend and magnify human expertise and cognition. A cognitive system comprises artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware. The logic of the cognitive system implements the cognitive operation(s), examples of which include, but are not limited to, question answering, identification of related concepts within different portions of content in a corpus, intelligent search algorithms, such as Internet web page searches, for example, medical diagnostic and treatment recommendations, and other types of recommendation generation, e.g., items of interest to a particular user, potential new contact recommendations, or the like. 
[0042] IBM Watson™ is an example of one such cognitive system which can process human readable language and identify inferences between text passages with human-like high accuracy at speeds far faster than human beings and on a larger scale.
The Applicant’s specification recites the NLP is a generic program (for instance, Watson can be plugged into the invention) to generate results.  Further the claims, unlike Enfish, use existing computers as tools in aid of processes focused on abstract ideas.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626